131 F.3d 1135
Carl BIENVENU, Petitioner,v.TEXACO, INC;  Director, Office of Worker's CompensationPrograms, U.S. Department of Labor;  InsuranceCompany of North America, Respondents.
No. 96-60625.
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1997.

David Bruce Allen, Samanie, Barnes & Allen, Houma, LA, for Petitioner.
Wayne G. Zeringue, Jr., Michael L. Dubos, Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, LA, John D. Fitzmorris, Jr., New Orleans, LA, for Texaco, Inc. and Insurance Co. of North America.
Michael Scott Hertzig, Washington, DC, Thomas O. Shepherd, Jr., Clerk, Benefits Review Board, Washington DC, Carol DeDeo, Assoc.  Solicitor, U.S. Dept. of Labor, Dir., Office of Worker Comp. Programs, Washington, DC, for Dir., Office of Worker's Programs, U.S. Dept. of Labor.
Petition for Review of an Order of the Benefits Review Board.
Before POLITZ, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, PARKER and DENNIS, Circuit Judges.*


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion September 29, 1997, 5 Cir., 1997, 124 F.3d 692)

BY THE COURT:

3
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judges King and Duhe are recused and did not participate in this decision